Title: From James Madison to Tobias Lear, 9 July 1814
From: Madison, James
To: Lear, Tobias


        
          Dear Sir
          Washington July 9. 1814
        
        A vacancy existing in the Office of Accountant to the Dept. of War, I have thought it proper to give you an opportunity of saying whether it would be agreeable to you to fill it. Will you be so good as to let me hear from you on the subject with as little delay as possible? Accept my friendly respects
        
          James Madison
        
      